United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rockford, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1206
Issued: September 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 28, 2014 appellant filed a timely appeal from a February 12, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty.
FACTUAL HISTORY
On December 26, 2013 appellant, then a 61-year-old letter carrier, filed a traumatic injury
claim alleging that on December 23, 2013 he sustained back pain as a result of a motor vehicle

1

5 U.S.C. § 8101 et seq.

accident when his postal truck was struck by another vehicle from behind. He did not stop work
at that time.
In a December 23, 2013 report, Dr. Terry Strawser, a Board-certified family practitioner,
diagnosed lower back pain, lumbago. He determined that appellant was fit for duty without any
restrictions. Dr. Strawser found that appellant was having spasms and tenderness of the
paraspinal muscles. He also reported that appellant had no similar problems in the past. The
medical report included a narrative of the facts surrounding the accident as reported by appellant,
indicating that there was a medium force motor vehicle accident to the rear bumper while
appellant was in the driver’s seat. Dr. Strawser stated that “the patient reports that it was the
result of an injury, which was work related.” He advised that lumbosacral spine x-rays did not
reveal any abnormalities. In a December 23, 2013 duty status report (Form CA-17),
Dr. Strawser also diagnosed appellant with lumbago and advised that he was able to return to
work without restrictions.
In a December 30, 2013 report, Dr. Alpa Boshku, a Board-certified family practitioner
and an associate of Dr. Strawser, diagnosed appellant with lower back pain, lumbago. He noted
that appellant’s pain worsened since his previous December 23, 2013 visit with Dr. Strawser and
that he was experiencing spasm and tenderness of paraspinal muscles and tenderness of the
lumbar muscles. Dr. Boshku repeated the same history of the injury contained in Dr. Strawser’s
December 23, 2013 report.
In a letter dated January 10, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish the claim. The letter further stated that the diagnosis of “pain” was
not a valid diagnosis, but rather a symptom. In addition, OWCP advised that evidence
containing a “physician’s opinion supported by a medical explanation as to how the reported
work incident caused or aggravated a medical condition” was required. Appellant was also
advised that he had 30 days to submit the requested documents.
Appellant submitted reports from Dr. Jason So, a Board-certified family practitioner. In a
January 3, 2014 report, Dr. So diagnosed appellant with back pain and referred him to a physical
therapy facility. The report made reference to the car accident and noted that appellant was
suffering from lower back pain as a result. In a report dated January 15, 2014, Dr. So advised
the employing establishment that appellant was unable to return to work. He asked that he be
excused from work from January 12 through 19, 2014. In a CA-17 dated January 21, 2014,
Dr. So advised that appellant should not return to work until January 31, 2014. He diagnosed
lumbago.
By decision dated February 12, 2014, OWCP denied appellant’s claim. It found that the
December 23, 2013 incident occurred as alleged. However, OWCP denied the claim on the
grounds that the medical evidence did not contain a medical diagnosis in connection with the
event.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of establishing the
essential elements of his or her claim by the weight of reliable, probative and substantial

2

evidence,2 including that he or she is an “employee” within the meaning of FECA and that he or
she filed his or her claim within the applicable time limitation.3 The employee must also
establish that he sustained an injury in the performance of duty as alleged and that his disability
for work, if any, was causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
On December 23, 2013 appellant was driving his vehicle when it was struck from behind
by an automobile. The evidence supports that the claimed work incident occurred as alleged.
Therefore, the Board finds that the first component of fact of injury is established. However, the
medical evidence is insufficient to establish that the employment incident on December 23, 2013
caused appellant’s lower back injury.
In his December 23, 2013 medical report, Dr. Strawser diagnosed appellant with lower
back pain and lumbago. He indicated that appellant had no prior back problem. Dr. Strawser
noted a history of how the injury occurred, stating that appellant’s vehicle was struck on the rear
bumper while he was in the driver’s seat, and advised that he “reports that it was the result of an
injury, which was work related.” Dr. Strawser appears to merely state the facts as reported to
him by appellant. He fails to distinguish whether this was his medical opinion or the conclusion
drawn by appellant as reported to him. A physician’s opinion regarding causal relationship that
appears to be primarily based on appellant’s own representations rather than on objective
medical findings is of limited probative value.7

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

3

R.C., 59 ECAB 427 (2008).

4

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

T.H., 59 ECAB 388 (2008).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

C.M., Docket No. 14-88 (issued April 18, 2014).

3

Even considering the history provided by Dr. Strawser as his own opinion regarding
causal relationship, the report fails to provide adequate medical rationale explaining how the
December 23, 2013 work incident caused or contributed to the diagnosed lumbago. Dr. Strawser
did not explain how the work incident caused or contributed to appellant’s diagnosed lumbago.8
The Board has also held that an opinion that a condition is causally related to an employment
injury because the employee was asymptomatic before the injury but symptomatic after it is
insufficient, without supporting rationale, to establish causal relationship.9 Dr. Strawser’s
December 23, 2013 duty status report is also insufficient to establish the claim as it does not
specifically address causal relationship.10
Dr. Boshku’s December 30, 2013 report provided a history of the injury identical to the
history found in Dr. Strawser’s report. This report, like Dr. Strawser’s report, fails to distinguish
whether the history provided is the physician’s own professional opinion or the conclusion
drawn by appellant. However, even to the extent that the statement was Dr. Boshku’s own
opinion on causal relationship, it is of little probative value as he too did not provide medical
rationale in support of his opinion. As a result, the report is insufficient to discharge appellant’s
burden of proof.
The January 3, 2014 report by Dr. So is also insufficient to discharge appellant’s burden
of proof. He mentions a rear-end collision and resulting back pain but he does not indicate if the
collision and injury are employment related. Dr. So does not explain how the work incident
caused or contributed to appellant’s diagnosed lumbago. Likewise, his January 15, 2014 note
excusing appellant from work and his January 21, 2014 duty status report also do not specifically
address causal relationship.11
Consequently, the medical evidence of record is insufficient to establish that the
December 23, 2013 work incident caused or aggravated a diagnosed medical condition.12
On appeal, appellant argues that he had an on-the-job injury such that his sick leave
should be reinstated and his medical bills paid. As explained, the medical evidence is
8

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
9

Thomas D. Petrylak, 39 ECAB 276 (1987).

10

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the
cause of an employee’s condition is of diminished probative value on the issue of causal relationship).
11

See id.

12

Although causal relationship generally requires rationalized medical opinion, OWCP procedures provide for
acceptance of a claim without a medical report when the following criteria are satisfied: (1) the condition reported is
a minor one which can be identified on visual inspection by a lay person (e.g., burns, lacerations, insect stings, or
animal bites); (2) the injury was witnessed or reported promptly and no dispute exists as to the fact of injury; and
(3) no time was lost from work due to disability. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3 (January 2013); Melissa A. Carter, 45 ECAB 618 (1994). In the present case, the
condition reported, lumbago, is not the clear-cut type of condition that can be identified on visual inspection by a lay
person. Furthermore, appellant also missed time from work. Thus, rationalized medical evidence is required.

4

insufficient to establish that the December 23, 2013 work incident cause or contributed to an
injury. Thus, any disability is not presently compensable.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.13
CONCLUSION
The Board finds that appellant did not establish that he sustained a traumatic injury in the
performance of duty on December 23, 2013.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 8, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

Appellant submitted new evidence to the Board on appeal and also to OWCP after issuance of the February 12,
2014 decision. However, the Board lacks jurisdiction to review evidence for the first time on appeal. See 20 C.F.R.
§ 501.2(c).

5

